             Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 1 of 26



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


KATHLEEN S. FAHERTY, on behalf of herself and                       Civil Case No.: 3:21-cv-00650
all others similarly situated,

                         Plaintiff(s),                                      CIVIL ACTION

                                                                      FIRST AMENDED
                          -against-                               CLASS ACTION COMPLAINT
                                                                            AND
                                                                   DEMAND FOR JURY TRIAL
RUBIN & ROTHMAN, LLC, and JOHN DOES 1-25,

                         Defendant(s).

                                   PRELIMINARY STATEMENT

        1.       Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendants, RUBIN & ROTHMAN, LLC, (“R&R”) and

JOHN DOES 1-25 their employees, agents and successors (collectively “Defendants”) violated

15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

                                   JURISDICTION AND VENUE

        2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        3.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district and at least one of the Plaintiffs resides in this jurisdiction.

                                             DEFINITIONS

        4.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                                PARTIES
                                               Page 1 of 18
            Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 2 of 26


       5.       Plaintiff is a natural person, a resident of Stamford, Connecticut and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       6.       R&R maintains a location at 1787 Veterans Highway, Suite 32, Islandia, New

York 11749.

       7.       R&R uses the instrumentalities of interstate commerce or the mails to engage in

the principal business of collecting debt and/or to regularly engage in the collection or attempt to

collect debt asserted to be due or owed to another.

       8.       R&R, LLC is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

       9.       John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                                CLASS ACTION ALLEGATIONS

       10.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all Connecticut consumers and their successors in interest (the

“Class”), who were harmed by the Defendant’s conduct in violation of the FDCPA, as described

in this Complaint.

       11.      This Action is properly maintained as a class action. The Class is initially defined

as:

                     All Connecticut consumers to whom RUBIN & ROTHMAN,
                     LLC, sent initial letters and/or notice concerning a debt and/or
                     obligation owed to another, which included the alleged
                     conduct and practices described herein.

                                             Page 2 of 18
          Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 3 of 26


                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this
                   Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were harmed by the Defendant’s conduct in violation of the FDCPA.

                       Plaintiff is complaining about a standard conduct that occurred to at least

                       forty (40) persons.

                   b. Commonality: There are questions of law and fact common to the class

                       members which predominate over questions affecting any individual Class

                       member.       These common questions of law and fact include, without

                       limitation:

                       i.     Whether the Defendants violated various provisions of the

                              FDCPA;

                       ii.    Whether Plaintiff and the Class have been injured by the

                              Defendants' conduct;

                       iii.   Whether Plaintiff and the Class have sustained damages and are

                              entitled to restitution as a result of Defendants' wrongdoing and if

                              so, what is the proper measure and appropriate statutory formula to

                              be applied in determining such damages and restitution; and

                       iv.    Whether Plaintiff and the Class are entitled to declaratory relief.

                   c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                       the same operative facts and are based on the same legal theories.

                                             Page 3 of 18
          Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 4 of 26


                   d. Adequacy of Representation: Plaintiff has no interest adverse or

                       antagonistic to the interest of the other members of the Class. Plaintiff will

                       fairly and adequately protect the interest of the Class and has retained

                       experienced and competent attorneys to represent the Class.

       14. A Class Action is superior to other methods for the fair and efficient adjudication of

the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of this

class action.

       15. A Class Action will permit large numbers of similarly situated persons to prosecute

their common claims in a single forum simultaneously and without the duplication of effort and

expense that numerous individual actions would engender. Class treatment will also permit the

adjudication of relatively small claims by many Class members who could not otherwise afford

to seek legal redress for the wrongs complained of herein. Absent a Class Action, class members

will continue to suffer losses of statutory protected rights as well as damages.

       16. Defendant(s) have acted on grounds generally applicable to the entire Class, thereby

making appropriate final relief with respect to the Class as a whole.



                                   STATEMENT OF FACTS

       17. Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18. Sometime prior to April 20, 2021, Plaintiff allegedly incurred one or more financial

obligations ("OBLIGATION or OBLIGATIONS") to Bank of America, N.A. (“BOA”).

       19. The BOA OBLIGATION arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.


                                           Page 4 of 18
         Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 5 of 26


        20. Plaintiff incurred the BOA OBLIGATION by obtaining goods and services which

were primarily for personal, family and household purposes.

        21. Plaintiff did not incur the BOA OBLIGATION for business purposes.

        22. The BOA OBLIGATION did not arise out of a transaction that was for business use.

        23. The BOA OBLIGATION is a "debt" as defined by 15 U.S.C. § 1692a(5).

        24. At sometime prior to November 9, 2020, the BOA OBLIGATION was place with

D&A Services, LLC (“D&A”) for the purposes of collection. A copy of said letter is annexed

hereto as Exhibit A.

        25. On November 22, 2020, Plaintiff disputed the OBLIGATION in writing and

requested verification from D&A. A copy of said letter is annexed hereto as Exhibit B.

        26. On January 7, 2021, Plaintiff again disputed the OBLIGATION in writing and

requested verification from D&A. A copy of said letter is annexed hereto as Exhibit C.

        27. On April 2, 2021, Plaintiff for the third time disputed the OBLIGATION in writing

and requested verification from D&A. A copy of said letter is annexed hereto as Exhibit D.

        28. D&A never provided the requested verification to Plaintiff.

        29. At some time prior to April 12, 2021, the BOA OBLIGATION was placed with

R&R for the purpose of collection.

        30. At the time the BOA OBLIGATION was placed with R&R for the purpose of

collection, the OBLIGATION was past due.

        31. At the time the OBLIGATION was with R&R for the purpose of collection, the

OBLIGATION was in default.

        32. R&R caused to be mailed to Plaintiff a letter dated April 12, 2021, attempting to

collect the BOA OBLIGATION. A copy of said letter is annexed hereto as Exhibit E.

        33. The signature box on the April 12, 2021 letter states: “RUBIN & ROTHMAN,

LLC”.
                                          Page 5 of 18
          Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 6 of 26


        34. No attorney at R&R reviewed the file notes from BOA prior to sending the April 12,

2021 letter to Plaintiff.

        35. No attorney at R&R reviewed the file notes from D&A prior to sending the April 12,

2021 letter to Plaintiff.

        36. R&R chose not to wait until the file notes were received and reviewed by R&R

before sending the April 12, 2021 letter to Plaintiff.

        37. R&R could have waited until it received and reviewed the file notes before sending

the April 12, 2021 letter to Plaintiff.

        38. If R&R had waited until after receiving and/or reviewing the file notes, before

sending the April 12, 2021 letter to Plaintiff, it would have known that the BOA OBLIGATION

was disputed and verification was requested in writing.

        39. R&R knew or should have known that Plaintiff disputed the BOA OBLIGATION.

        40. R&R knew or should have known that Plaintiff disputed the BOA OBLIGATION

before sending its initial communication to Plaintiff on April 12, 2021.

        41. R&R knew or should have known that Plaintiff had disputed the BOA

OBLIGATION in writing and requested verification of the OBLIGATION, prior to April 12,

2021.

        42. R&R knew or should have known that Plaintiff disputed the BOA OBLIGATION in

writing and requested verification of the OBLIGATION before sending its initial communication

to Plaintiff on April 12, 2021.

        43. R&R knew or should have known that the requested verification was never provided

to Plaintiff.

        44. Upon receipt, Plaintiff read the April 12, 2021 letter.

        45. The April 12, 2021 letter was the first communication R&R had with Plaintiff.


                                            Page 6 of 18
         Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 7 of 26


       46. The April 12, 2021 letter does not disclose that no attorney at R&R had personally

reviewed the file.

       47. R&R conducted no meaningful attorney involvement on Plaintiff’s file prior to

sending the April 12, 2021 letter.

       48. No attorney at R&R was meaningfully involved in reviewing Plaintiff’s file prior to

sending the April 12, 2021 letter on its letterhead.

       49. Only after R&R finally reviewed the file notes sometime after April 12, 2021, did it

discover that Plaintiff had in fact disputed the BOA OBLIGATION on three occasions.

       50. Only after R&R finally reviewed the file notes sometime after mailing the April 12,

2021 letter to Plaintiff, did it discover that Plaintiff had in fact disputed the BOA OBLIGATION

on three occasions, and only then did R&R send verification of the OBLIGATION to Plaintiff. A

copy of said letter of verification is annexed hereto as Exhibit F.

       51. 15 U.S.C. §1692g(b) provides in part:

               If the consumer notifies the debt collector in writing within the
               thirty-day period described in subsection (a) of this section that
               the debt, or any portion thereof, is disputed… the debt collector
               shall cease collection of the debt, or any disputed portion thereof,
               until the debt collector obtains verification of the debt or a copy of
               the judgment… and a copy of such verification or judgment is
               mailed to the consumer by the debt collector.

       52. Had an attorney at R&R been meaningfully involved in the review of Plaintiff’s file

it would not have mailed the April 12, 2021 letter to Plaintiff.

       53. Had an attorney at R&R been meaningfully involved in the review of Plaintiff’s file

it would have ceased communication with Plaintiff until it mailed the requested verification.

       54. R&R knew or should have known that its actions violated the FDCPA.

       55. R&R could have taken the steps necessary to bring their actions within compliance

with the FDCPA, but neglected to do so and failed to adequately review its actions to ensure

compliance with the law.
                                            Page 7 of 18
          Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 8 of 26


                            POLICIES AND PRACTICES COMPLAINED OF

        56. It is R&R's policy and practice to send written initial communications, in the form

annexed hereto, which violate the FDCPA, by inter alia:

                (a)      Communicating with a consumer when it knew or should have known that
                         the debt was dispute and a writing demand for verification was made,
                         prior to sending verification of the debt; and

                (b)      Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

        57. On information and belief, R&R engaged in the practices described herein, for at

least 40 natural persons within Connecticut within one year of this Complaint.


                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        58. Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        59. Section 1692g(b) of the FDCPA provides:

                If the consumer notifies the debt collector in writing within the
                thirty-day period described in subsection (a) of this section that
                the debt, or any portion thereof, is disputed… the debt collector
                shall cease collection of the debt, or any disputed portion thereof,
                until the debt collector obtains verification of the debt or a copy of
                the judgment… and a copy of such verification or judgment is
                mailed to the consumer by the debt collector.


        60. R&R violated 15 U.S.C. § 1692g(b) of the FDCPA by sending the April 12, 2021

letter to Plaintiff, after Plaintiff had disputed the debt in writing and requested verification, and

prior to providing said verification.

        61. R&R violated 15 U.S.C. § 1692e of the FDCPA by using any false, deceptive or

misleading representation or means in connection with its attempts to collect debts from Plaintiff

and others similarly situated.
                                               Page 8 of 18
          Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 9 of 26


       62. R&R violated 15 U.S.C. § 1692e of the FDCPA in connection with Plaintiff and

others similarly situated.

       63. 15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation

or deceptive means to collect or attempt to collect any debt.

       64. R&R violated 15 U.S.C. § 1692e(10) by sending the April 20, 2021 letter to Plaintiff

prior to any meaningful attorney involvement.

       65. R&R violated 15 U.S.C. § 1692e(10) by sending the April 20, 2021 letter to

Plaintiff prior to any attorney reviewing the file.

       66. R&R violated 15 U.S.C. § 1692e(10) by sending the April 20, 2021 letter to Plaintiff

before it actually received the entire file from BOA.

       67. R&R violated 15 U.S.C. § 1692e(10) by sending the April 20, 2021 letter to Plaintiff

before it actually received the entire file from D&A.

       68. Congress enacted the FDCPA in part to eliminate abusive debt collection practices

by debt collectors.

       69. Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       70. Plaintiff and others similarly situated have a right to have the Defendant abide by its

obligations under the FDCPA and those specifically found at 15 U.S.C. § 1692g(b) and

§1692(e).

       71. Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.



       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;
                                             Page 9 of 18
         Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 10 of 26


                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

Dated: May 24, 2021                          Respectfully submitted,

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, NY 10165
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             jkj@legaljones.com



                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.




                                          Page 10 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 11 of 26




             Exhibit

                          A



                         Page 11 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 12 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 13 of 26




             Exhibit

                           B



                         Page 12 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 14 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 15 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 16 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 17 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 18 of 26




             Exhibit

                           C



                         Page 13 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 19 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 20 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 21 of 26




             Exhibit

                          D



                         Page 14 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 22 of 26
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 23 of 26




             Exhibit

                           E



                         Page 15 of 18
1393887 1D133 Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 24 ofCFR/AJO
                                                                          26




           CALL: (877) 207-2813 CHRISTOPHER ROBINSON EXT 2020


                                           April 12, 2021
       KATHLEEN S FAHERTY




                                OUR FILE NO:
                                   CREDITOR: Bank of America, N.A.
                                  ACCOUNT NO ************4309

                            AMOUNT OF DEBT: $27,213.56 *
       Dear Sir/Madam,

       The creditor has a claim against you in the above amount.
       Please contact us to discuss payment in full of the debt or a payment
       arrangement.

       UNLESS YOU DISPUTE THE VALIDITY OF THE DEBT, OR ANY PORTION THEREOF,
       WITHIN 30 DAYS AFTER YOUR RECEIPT OF THIS LETTER, WE WILL ASSUME
       THE DEBT TO BE VALID. IF YOU NOTIFY US IN WRITING WITHIN THE 30 DAY
       PERIOD THAT THE DEBT, OR ANY PORTION THEREOF, IS DISPUTED, WE WILL
       OBTAIN VERIFICATION OF THE DEBT OR A COPY OF A JUDGMENT AGAINST YOU
       AND MAIL A COPY OF SUCH VERIFICATION OR JUDGMENT TO YOU. UPON YOUR
       WRITTEN REQUEST WITHIN THE 30 DAY PERIOD, WE WILL PROVIDE YOU WITH
       THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
       CURRENT CREDITOR.

       Please send all payments to P.O. Box 550, Central Islip, NY
       11722 payable to Rubin and Rothman and refer to file # 1393887.
       Other correspondence should be sent to P.O. Box 9003, Islandia, NY
       11749. In addition to personal checks, you can make electronic pay-
       ments on-line at RRLLC189.com or by calling us during business hours.


       WE ARE ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE
       USED FOR THAT PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

                                           RUBIN & ROTHMAN, LLC

       * THE CREDITOR HAS WAIVED THE ACCRUAL OF POST-CHARGE OFF INTEREST ON
       THIS ACCOUNT.
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 25 of 26




             Exhibit

                           F



                         Page 16 of 18
Case 3:21-cv-00650-AWT Document 7 Filed 05/24/21 Page 26 of 26
